Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 7, 9-11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiramani (D440402) in view of Richardson (20100008028).
Tiramani discloses:
1. A container (figs 1-7) comprising: a container body (walls of the device in figs 1-7) having a cavity for receiving a product therein (space such as shown in figs 5, 4 capable of performing the above intended use), the container body having a front surface, back surface, first outer sidewall and second outer sidewall (surfaces of body such as on left and right sides of figs 5, 4 and sidewalls such as top and bottom sides in figs 5, 4, not including horizontal bumper); and a bumper provided over an exterior of the container body, the bumper attached to or integral with at least [[a]] the first sidewall of the container body (bumper extending horizontal from walls and surfaces such as in fig and also including aligned openings as in fig 1, 5, 4), wherein the bumper comprises: a first opening extending thereinto by a predetermined depth (opening such as at top fig 5); a second opening extending into the bumper by the predetermined depth, wherein the first opening is positioned adjacent the first sidewall of the container body (opening such as on bottom of fig 4) and the second opening is positioned adjacent the second sidewall of the container body (as in fig 1); a third opening extending into the bumper and positioned opposite the first opening (such as opening at bottom of fig 5), the third opening being axially aligned with the first opening such that the first opening is open to the third opening (such as in fig 1 or opposite side shown); and a fourth opening extending into the bumper and positioned opposite the second opening (such as opening at top of fig 4), the fourth opening being axially aligned with the second opening such that the second opening is open to the fourth opening (such as in fig 1 or opposite side shown).  
With respect to the bumper being configured to elastically deform to absorb external forces applied to the container, the Office notes that Richardson discloses similar art with respect to two halves to protect contents and further discloses the above elastic (paragraphs 45, 47, 60, 106, 120).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tiramani in view of Richardson (by providing that the device is capable of elastic deformation as in the above secondary reference, such as by changing the material) in order to protect the contents without damaging the contents or the device in a way that permits repeat use.  Though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

2. The container of claim 1, wherein the first opening extends along an axis parallel to a longitudinal axis of the container body (as in fig 1).  

4. The container of claim 1, wherein each of the first and second openings is positioned at a longitudinal midpoint of the container body (as in figs 4, 5).  

6. The container of claim 1, wherein the first and second openings extend over at least 50% of the length of the container body.  With respect to the above, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above so that the openings are larger and at least 50% the length in order to provide both additional gripping surfaces as well enhanced protection by permitting additional deflection into the openings.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention in the above manner, because it has been held that discovering an optimum value of a result effective variable involves was an obvious extension of the prior teachings.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 
9. The container of claim 1, wherein each of the first, second, third and fourth openings has a predetermined depth, said depth being less than a depth of the container, wherein said the first, second, third and fourth openings are open at respective first ends and closed at respective second ends (as in fig 1).  

10. The container of claim 1, wherein the first, second, third and fourth openings are tapered (as shown by shape in fig 2).  

11. The container of claim 1, further comprising a plurality of additional openings extending into the bumper, wherein said plurality of additional openings comprises a plurality of pairs of opposed openings provided adjacent one or more corners of the container (additional openings shown on left side of figs 4, 5).  With respect to the location, the Office notes that extending the openings for the reasons already provided above in claim 6 would provide that the openings are adjacent a corner, as adjacent only requires that they are nearby.
 
13. The container of claim 1, wherein a sidewall of the first and second openings is curved (as shown at ends in figs 4, 5).  

14. The container of claim1, further comprising a protrusion formed on the first and second sidewalls adjacent the first and second openings (as in figs 4, 5 at opening ends).  

Claim 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference or the Combined Reference as applied to claim 1 above, and further in view of Luu (6676011).
The Combined Reference discloses the claimed invention above.  If there is any question to the shipping label, the Office notes that Luu discloses similar art and a shipping label (figs 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Luu (by providing a shipping label to a portion of the device) in order to ensure that the package arrives at the desired location properly.

Claim 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference or the Combined Reference as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to affixing a shipping label directly to a container according to claim 1, said container comprising a container body having a cavity for receiving a product therein, the container body having a front surface, back surface, first sidewall and second sidewall, and a bumper attached to at least a first sidewall of the container body, the bumper adapted to absorb forces applied to the container to protect the container body, wherein the bumper comprises a first opening extending thereinto by a predetermined depth, the opening being configured to elastically deform to absorb external forces applied to the container; and shipping said container, with the proviso that no secondary packaging is provided for said container, wherein said container is configured to withstand forces applied thereto during shipping without fracturing or leaking is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to affixing a shipping label directly to a container according to claim 1, said container comprising a container body having a cavity for receiving a product therein, the container body having a front surface, back surface, first sidewall and second sidewall, and a bumper attached to at least a first sidewall of the container body, the bumper adapted to absorb forces applied to the container to protect the container body, wherein the bumper comprises a first opening extending thereinto by a predetermined depth, the opening being configured to elastically deform to absorb external forces applied to the container; and shipping said container, with the proviso that no secondary packaging is provided for said container, wherein said container is configured to withstand forces applied thereto during shipping without fracturing or leaking in order to provide a shipping label in order to transport goods from one person to another in a manner that ensures that the device is shipped properly).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735